WALKED, J.
(dissenting) — I concur in the majority opinion in its holding that the plaintiff cannot base his cause of action upon one theory, try the issue thereon, and recover on appeal upon another and a different theory as to the relationship existing between him and the defendant at the time of the accident.
I do not concur in the holding that section 1841, Devised Statutes 1909, should not be construed and applied according to its unmistakable meaning. The language -of this section is clear, definite and conclusive. There has heretofore never been a question as to its- being ap*487plicable to motions for a new trial. Its history amply attests the fact that it is so applicable. As originally enacted (R. S. 1835, p. 469) it read as follows:
“All motions for new trials and in arrest of judgment shall be made within four days after the trial, if the term shall so long continue, and if not, then before the end of the term, and every such motion shall be accompanied by a written specification of the reasons upon which it is founded.”
In the Revision of 1845, which incidentally may be said to be one of the best revisions that has been made of our laws, in which the Code o£ Civil Procedure was materially amplified and the phraseology of many of the sections changed, what is now section 1841, Revised Statutes 1909, was divided into two sections, which read as follows:
“Sec. 1. All motions for new trials and in arrest of judgment shall be made within four days after the trial, if the term shall continue so long, and if not, then before the end of the term.
‘ ‘ Sec. 2. Every such motion shall be accompanied by a written specification of the reasons upon which it is founded.” [R. S. 1845, p. 829.]
In the revision of 1855 the code was still further amplified and many arbitrary changes were made in the arrangement of the articles and sections. Section 1, in regard to motions for new trials, in the Revision of 1845, appears in the Revision of 1855 as section 6 of article 13 of chapter 128, (2 R. S. 1855, p. 1286), and is in the same language as in the former revision; while section 2 of the Revision of 1845 above quoted is designated as section 27 of article 6 of chapter 128 of the Revision of 1855, which is entitled: “In Relation to Pleadings and the Rules of Pleadings,” and reads as follows:
“Sec. 27. All motions shall be accompanied by a written specification of the reasons upon which they are founded; and no reason not so specified shall be urged in support of the motion.” [R. S. 1855, p. 1235.]
*488It will be seen that the portion of this section following the word “founded” was added in this revision. The phraseology and setting of the section as it appears here have not been changed in subsequent revisions. That the section has reference in a general way to pleading, is true, because a motion is none the less a part of the pleadings in the case than any other paper filed therein [Bliss, Code PI. (3'Ed.), sec. 135] except as to the distinguishing rule which prevents its being incorporated into the record proper in making up a transcript to perfect an appeal.- The conclusion therefore reasonably follows that the section has reference to all motions, filed for whatever purpose in a suit. It is only by invoking the aid of judicial legislation that the provisions of the section can be reasonably limited to motions other than those for a new trial. It must be admittéd that many motions general in their averments, of the character of the one under review, have been held sufficient by this court, but this has been due to loose construction and without regard to the plain meaning of the statute, .the purpose it was intended to effect, and in disregard of its origin. In this connection it is not improper to -say that the mere arbitrary arrangement of a section of the code does not afford a cardinal reason for its interpretation. It is at best but a matter of - minor consideration. The words, the text, the subject-matter and the purpose intended to be effected by the section should be first considered in ascertaining what it means. These having been considered, the section should be construed according to its plain terms without extrinsic aid. The correctness of this conclusion has been attested wherever the origin and purpose of the section has received considerate attention; where it has not received this attention the result has been to render motions for new trials mere drag nets to catch and hold general assignments of error. Under this loose construction, after the matter to be subsequently complained of has passed without emphasis beyond the purview of the trial court, the appellant is enabled, from the omnium gatherum called a motion for a new *489trial, to pick and choose such, specific grounds of error as then seem most pregnant with possibilities of reversal, with its consequent delay and possible denial of justice. A construction of the section fraught with such results was not contemplated'by the framers of our code. I therefore dissent from the majority opinion in so far as it holds that a motion for a new trial should not, with brief hut reasonable particularity, specify the grounds upon-which it is based.